DISMISS; and Opinion Filed July 30, 2015.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00125-CV

                             ARTHUR ARREDONDO, Appellant
                                        V.
                              DORIANA MARTINEZ, Appellee

                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-14-24142

                             MEMORANDUM OPINION
                Before Chief Justice Wright, Justice Brown, and Justice Stoddart
                                   Opinion by Justice Brown
       The filing fee, docketing statement, and clerk’s record in this case are past due. By

postcard dated January 30, 2015 we notified appellant the $195 filing fee was due. We directed

appellant to remit the filing fee within ten days and expressly cautioned appellant that failure to

do so would result in dismissal of the appeal. Also by postcard dated January 30, 2015, we

notified appellant the docketing statement had not been filed in this case. We directed appellant

to file the docketing statement within ten days. We cautioned appellant that failure to do so

might result in dismissal of this appeal. By letter dated March 23, 2015, we informed appellant

the clerk’s record had not been filed because appellant had not paid for or made arrangements to

pay for the clerk’s record.     We directed appellant to provide verification of payment or

arrangements to pay for the clerk’s record or written verification that he had been found entitled

to proceed without payment of costs. We cautioned appellant that failure to provide the required
documentation would result in the dismissal of this appeal without further notice. To date,

appellant has not paid the filing fee, filed the docketing statement, provided the required

documentation, or otherwise corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b),(c).




                                                    /Ada Brown/
                                                    ADA BROWN
                                                    JUSTICE

150125F.P05




                                              –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ARTHUR ARREDONDO, Appellant                           On Appeal from the 255th Judicial District
                                                      Court, Dallas County, Texas
No. 05-15-00125-CV         V.                         Trial Court Cause No. DF-14-24142.
                                                      Opinion delivered by Justice Brown. Chief
DORIANA MARTINEZ, Appellee                            Justice Wright and Justice Stoddart
                                                      participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee DORIANA MARTINEZ recover her costs of this appeal
from appellant ARTHUR ARREDONDO.


Judgment entered this 30th day of July, 2015.




                                                –3–